COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:    01-13-00447-CR
                          01-13-00448-CR

Trial court case number: 1356098
                         1356099

Trial court:              182nd District Court of Harris County

        On October 15, 2013, appellant filed a “First Motion for Extension of Time to File
Appellant’s Pro Se Brief ‘In the Interests of Justice’” in the above referenced appeals. The
record reflects appellant is represented by appointed counsel. Appellant is not entitled to hybrid
representation, which is defined as representation partly by counsel, partly by self. See, e.g.,
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). This Court may disregard pro
se filings when a party is represented by counsel. Id. Moreover, appellant’s brief is not yet due,
so the motion for extension is premature. Appellant’s brief will be due 30 days after the
complete record is filed, and appellant’s counsel is responsible for filing the brief. See TEX. R.
APP. P. 38.6(a).
       Appellant’s motion is denied.
       It is so ORDERED.

Judge’s signature: ___/s/ Rebeca Huddle____________________________________
                    Acting individually  Acting for the Court


Date: _October 22, 2013____